EXHIBIT 10.3

 

SYMPHONY TECHNOLOGY GROUP, LLC

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered into as of May 15, 2006,
by and between Symphony Technology Group, LLC (“STG”) a Delaware limited
liability corporation and Lawson Software, Inc., a Delaware corporation with
principal offices located at 380 St. Peter Street, St. Paul, Minnesota, 55102
(“Company”).

 

WHEREAS, STG possesses certain knowledge and expertise relevant to Intentia
International AB (publ) (“Intentia”); and

 

WHEREA, effective April 24, 2006, Intentia became a majority owned subsidiary of
the Company; and

 

WHEREAS, Intentia previously obtained, and the Company desires to continue to
obtain the benefit of STG’s knowledge and expertise in the form of consulting
services performed by STG, and STG desires to provide such consulting services
to the Company related to Intentia business for the period ending May 31, 2006;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.             Consulting Services. During the Term of this Agreement (defined
in Section 3 below), STG, through its employee, J.T. Treadwell, shall provide
advisory services to the Company, its affiliates and subsidiaries, including,
without limitation, Intentia, as specified in Exhibit A attached to this
Agreement and incorporated herein by reference (the “Services”). It is
understood and agreed that Mr. Treadwell shall have no decision-making authority
whatsoever with respect to the Company and that the Services delivered hereunder
shall be limited solely to recommendations and advice to Company under the
supervision of Company’s senior management with respect to the matters referred
to in Exhibit A. It is also understood and agreed that Romesh Wadhwani will not
personally perform any of the Services under this Agreement. The Company
anticipates that the Services will be close to full time for the first three
weeks of the Term, and then will ramp down to about one-half time for the
following few weeks, with the goal of completing most of the Services by
mid-July.

 

2.             Intellectual property rights arising from this Agreement. All
rights of ownership, copyright and other intellectual property rights arising in
any results, discoveries, inventions, drawings or the like of technical,
operational and economical nature, to the extent developed by STG and/or Mr.
Treadwell for Company under this Agreement alone or together with the Company’s
personnel as a part of the performance of the Services (the “Work Product”)
shall vest in the Company. STG may not employ sub-contractors for the
performance of this Agreement without the prior written approval of Company.

 

3.             Term and Termination. This Agreement shall be deemed effective
for the period commencing on the first date that Mr. Treadwell began providing
Services to Company, May 15, 2006 (the “Effective Date”), and shall continue for
a period of three (3) months ending August 15, 2006 (collectively, the “Term”).
Either party may terminate this Agreement at any time during the Term by
delivery of at least thirty (30) days prior written notice to the other party.

 

4.             Confidentiality.

 

4.1           Confidential Information; Nondisclosure. The parties acknowledge
and agree that in the course of delivering and receiving the Services hereunder,
they may provide each other with certain nonpublic information, documentation
and material relating to themselves and/or to their respective affiliates or
customers, which information would, by its nature, be understood by a reasonable
person to be the

 

1

--------------------------------------------------------------------------------


 

confidential or proprietary business information of the party disclosing such
information (the “Disclosing Party”) or its affiliates or customers
(collectively, the “Confidential Information”). The party receiving another
party’s Confidential Information, including such party’s employees, affiliates,
officers, directors, agents, attorneys, accountants, auditors and other advisors
(collectively, the “Receiving Party”) shall hold such Confidential Information
of the other party in strict confidence in substantially the same manner as it
uses to maintain its own Confidential Information but using no less than a
reasonable standard of care and shall use it solely in connection with
performance of its obligations under this Agreement. Notwithstanding the
foregoing, Company acknowledges and agrees that Mr. Treadwell is authorized to
communicate with members of the Company’s board of directors (“Board Members”)
on an ongoing and regular basis in the course of performance of the Services
hereunder, and that therefore no disclosure of Confidential Information by Mr.
Treadwell to any Board Member, whether individually or simultaneously, shall
constitute a breach of this Agreement. The Company shall have a right of
injunctive relief for any violations of this Section 4.1.

 

4.2           Exclusions. The term “Confidential Information” shall not include
information that:  (i) is or has become publicly available without restriction
through no fault of the Receiving Party; (ii) is or has been received by the
Receiving Party without restriction from a third party lawfully in possession of
such information; (iii) is independently developed by the Receiving Party
without reference to the Disclosing Party’s Confidential Information; (iv) the
Disclosing Party gives the Receiving Party written authorization to disclose;
(v) is or has been disclosed by the Disclosing Party to a third party without a
restriction on disclosure; or (vi) is required to be disclosed by law or legal
processes, provided, however, that the Receiving Party provides the Disclosing
Party with written notice prior to any such required disclosure.

 

5.             Representations, Warranties, Indemnity and Release.

 

5.1           Representations and Warranties. Company hereby represents and
warrants that it has full right, power and authority to enter into this
Agreement and to obtain the Services from STG, has obtained all necessary,
customary and appropriate approvals in connection herewith, including, but not
limited to obtaining all necessary approvals and/or ratifications from its board
of directors and/or shareholders, as appropriate, and has otherwise complied
with, and shall at all times comply with, all applicable laws, regulations,
policies and procedures in connection herewith.

 

5.2           Indemnity. Company hereby agrees to indemnify, defend and hold
harmless STG, its officers, partners, managers, employees, consultants and
Affiliates, including without limitation Mr. Treadwell, from and against any and
all claims, liabilities, damages, expenses, fines, penalties and costs of
whatsoever nature (including but not limited to reasonable attorneys’ fees and
expenses) arising out of or related to this Agreement and any continuation,
renewal or extension thereof or any amendment thereto, including but not limited
to with respect to the Services or Work Product, to the maximum extent allowed
under law, except that the foregoing indemnity obligation shall not extend to
any claim to the extent arising out of any fraudulent misrepresentation of STG
or Mr. Treadwell. Company hereby covenants and agrees that it will reimburse STG
for, and pay over to STG, any and all amounts that any indemnified entity
hereunder pays or otherwise becomes liable to pay by reason of providing
Services to Company promptly upon demand by STG for payment. For purposes of
this Agreement, the term “Affiliate” means any entity controlled by,
controlling, or under common control with STG.

 

5.3           Release. Company hereby, (i) releases STG, its personnel and
Affiliates, including without limitation Mr. Treadwell, from all claims,
liabilities, and expenses relating to or arising out of this Agreement, the
Services performed hereunder, the Work Product and the access to Company
Confidential Information by STG or any other person or entity authorized
hereunder, (2) covenants not to sue, assert or seek to impose any liability on
STG, its personnel or Affiliates, including without limitation Mr. Treadwell,
concerning any claim, cause of action or other matter released herein, and (3)
covenants not to assert reliance in any circumstance or manner upon the Services
and/or Work Product provided hereunder. The release and covenant provisions of
this Agreement will apply to the fullest extent of the law, whether in contract,
statute, tort (such as negligence), or otherwise. To avoidance of doubt, the
release and covenant provisions of this Agreement will not apply, to the extent
arising out of (a) any fraudulent misrepresentation of STG or Mr. Treadwell or
(b) any intentional breach of the confidentiality obligations in Section 4
above.

 

2

--------------------------------------------------------------------------------


 

6.             Expenses. Upon submission of proper and complete receipts,
Company shall reimburse STG for all reasonable expenses incurred by STG in
connection with delivery of the Services, including, but not limited to, travel
and lodging expenses incurred in connection with delivery of the Services. All
payments hereunder shall be invoiced in U.S. dollars and shall be paid in U.S.
dollars within thirty (30) calendar days of STG’s delivery to Company of each
invoice hereunder. The Company and its subsidiaries shall not be obligated to
pay any fees to STG or Mr. Treadwell for any Services under this Agreement.

 

7.             DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

 

7.1           DISCLAIMER OF WARRANTIES. EACH PARTY ON BEHALF OF ITSELF AND ITS
RESPECTIVE OFFICERS, EMPLOYEES AND AFFILIATES, INCLUDING WITHOUT LIMITATION MR.
TREADWELL, DISCLAIMS ALL WARRANTIES WITH REGARD TO THE SERVICES, WORK PRODUCT
AND ANY OTHER INFORMATION OR MATERIAL PROVIDED IN CONNECTION HEREWITH, EXPRESS
OR IMPLIED, INCLUDING THE WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT,
ERROR-FREE OR UNINTERRUPTED SERVICE, OR FITNESS FOR A PARTICULAR PURPOSE.

 

7.2           LIMITATION OF LIABILITY. EXCEPT FOR CLAIMS REQUIRED TO BE
INDEMNIFIED UNDER SECTION 5.2 ABOVE, IN NO OTHER EVENT SHALL STG, COMPANY OR ANY
OF THE PARTY’S RESPECTIVE OFFICERS, EMPLOYEES OR AFFILIATES, INCLUDING WITHOUT
LIMITATION MR. TREADWELL, BE LIABLE FOR ANY SPECIAL, PUNITIVE, INDIRECT OR
CONSEQUENTIAL, INCIDENTAL, DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF DATA,
LOSS OF BUSINESS OR OTHER LOSS (INCLUDING SUBSTITUTION OF SERVICES) ARISING OUT
OF OR RELATING TO THIS AGREEMENT EVEN IF PREVIOUSLY ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES AND REGARDLESS OF ITS NEGLIGENCE OR OTHER FAULT AND REGARDLESS
OF WHETHER SUCH LIABILITY SOUNDS IN CONTRACT, NEGLIGENCE, TORT, STRICT LIABILITY
OR ANY OTHER THEORY OF LEGAL LIABILITY. EXCEPT FOR CLAIMS REQUIRED TO BE
INDEMNIFIED UNDER SECTION 5.2 ABOVE, IN NO OTHER EVENT SHALL STG’S, COMPANY’S,
ITS OFFICERS’, EMPLOYEES’ OR ITS AFFILIATES’ (INCLUDING WITHOUT LIMITATION MR.
TREADWELL’S) CUMULATIVE LIABILTY HEREUNDER EXCEED THE AMOUNT PAID OR PAYABLE BY
COMPANY TO STG FOR WORK PERFORMED HEREUNDER IN THE TWELVE (12) MONTH PERIOD
IMMEDIATELY PRECEDING THE CAUSE OF ACTION GIVING RISE TO ANY SUCH CLAIM.

 

8.             Miscellaneous.

 

8.1           Binding Effect and Assignment. This Agreement shall be binding
upon the parties hereto, and their successors and assigns. Neither party may
assign this Agreement, its obligations hereunder to any third party, without the
prior written consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed, and any assignment, delegation or
subcontract in violation of this provision shall be void and of no effect.

 

8.2           Independent Contractors. The relationship between STG and Company
is solely that of independent contractors and not that of an agency,
partnership, joint venture or employment relationship, and nothing herein shall
be deemed to authorize either party to act for, represent or bind the other. All
individuals who provide Services to Company hereunder shall be employees,
consultants or subcontractors of STG, and none shall be considered employees of
Company. STG shall be responsible for payment of all withholding taxes, all
other payroll deductions and social insurance obligations with respect to such
individuals. Company shall not be responsible for the payment of workers’
compensation insurance, disability benefits or any fringe benefits provided to
Mr. Treadwell.

 

 8.3          Entire Agreement; Section Headings; Counterparts; Facsimile. This
Agreement, together with Exhibit A hereto, constitutes the entire agreement
between STG and Company with respect to the transactions contemplated herein and
the subject matter hereof, and it supersedes and replaces all prior oral

 

3

--------------------------------------------------------------------------------


 

or written agreements, commitments or understandings with respect to the
transactions contemplated herein and the subject matter hereof. No amendment,
modification or discharge of this Agreement shall be valid or binding, unless
set forth in writing and duly executed and delivered by an authorized
representative of both Company and STG. The section headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions of this
Agreement. To facilitate execution, this Agreement may be executed in as many
counterparts as may be required, and all counterparts shall collectively
constitute a single Agreement. This Agreement may be delivered by facsimile.

 

8.4           Notices. Any notice or other communication required or permitted
under this Agreement shall be given in writing to the other party via hand
delivery, or certified mail return receipt requested, or by internationally
recognized overnight delivery service. The parties by notice may designate
another address or individual to which a required notice may be directed.
Notices shall be effective upon receipt. Each notice sent or mailed in the
manner described above shall be deemed provided for all purposes at such time as
it is delivered to the addressee (with the return receipt or the delivery
receipt being deemed conclusive, but not exclusive, evidence of such delivery)
or at such time as delivery is refused by the addressee upon presentation.

 

If to Company, to:

 

And if to STG:

 

 

 

Lawson Software, Inc.

 

Symphony Technology Group

380 St. Peter Street

 

4015 Miranda Avenue, 2nd Floor

St. Paul, Minnesota 55102

 

Palo Alto, CA 84304, USA

USA

 

Attn: William Chisholm

Attn: General Counsel

 

 

 

 

With simultaneous copy to: Legal Dept.

 

8.5           Severability. If any provision or provisions of this Agreement
shall be held by a court of competent jurisdiction to be contrary to law, or for
any reason invalid, unenforceable, void or voidable, such provision or
provisions shall be deemed to be null and void and the remainder of this
Agreement shall, to the extent practicable, remain in full force and effect. To
the extent a provision of this Agreement is in invalid, unenforceable, void or
voidable, the parties agree to negotiate in good faith to amend such to conform
as nearly as possible, in accordance with applicable law, to the intended
purpose and intent of the original provision.

 

8.6           Waiver. No delay or failure on the part of either party hereto in
exercising any right, power or privilege under this Agreement shall impair any
such right, power or privilege or be construed as a waiver or any acquiescence
thereto; nor shall any single or partial exercise of any right, power, or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power, or privilege. No waiver shall be valid against either party,
unless made in writing and signed by the party against whom enforcement of such
waiver is sought, and then only to the extent expressly specified therein.

 

8.7           Governing Law. This Agreement shall be governed by substantive
California law. Nothing in this Agreement affects any statutory rights that
cannot be waived or limited by contract under applicable law.

 

8.8           Dispute Resolution. All controversies, claims or disputes arising
out of or relating to this Agreement and/or the Services performed hereunder not
otherwise informally resolved by the parties will be subject to binding
arbitration by either party in accordance with the arbitration rules of the
American Arbitration Association. The arbitration proceedings shall take place
in Palo Alto, California. The arbitration panel shall consist of three
arbitrators having significant relevant industry experience shall be selected as
follows:  one arbitrator by each of the parties and the third by the two
arbitrators so selected or, if such arbitrators cannot agree, by the American
Arbitration Association in accordance with the Rules and all proceedings and
filings shall be in English. The parties agree that the arbitrators will have
the power to decide any motions brought by any party to the arbitration and that
arbitration will be the sole, exclusive

 

4

--------------------------------------------------------------------------------


 

and final remedy for any dispute between STG and Company, and accordingly except
as provided by the above-reference rules neither party will be permitted to
pursue court action regarding claims that are subject to arbitration and thereby
waive any right to trial by jury.

 

8.9           Survival. Unless otherwise expressly provided in this Agreement,
termination of this Agreement shall not relieve either party from any obligation
it has to make any payments to the other party as required under this Agreement.
Sections 2, 4, 5, 7 and 8 of this Agreement shall survive termination of this
Agreement for any reason and remain in full force and effect.

 

8.10         Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

 

ACCEPTED and AGREED as of the Effective Date:

 

SYMPHONY TECHNOLOGY GROUP, LLC

LAWSON SOFTWARE, INC.

 

 

Signature:

 

 

Signature:

 

 

 

 

Name:

 

 

Name:

Bruce B. McPheeters

 

 

 

Title:

 

 

Title:

Senior Vice President, Secretary &

 

 

 

General Counsel

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SERVICES

 

 The Services under this Agreement consist of work by Mr. Treadwell to provide
the Company project management and related services pertaining to the conversion
of Intentia’s financial information to U.S. GAAP, provided, however, that the
Company acknowledges and agrees that STG is not an accounting firm nor does it
hold itself out as such, that Mr. Treadwell is not an accountant, that his work
is of a consulting nature only, and that his work shall be submitted to and
reviewed and/or modified by the auditors and accountants expressly designated by
the Company’s Board of Directors for such purpose.

 

6

--------------------------------------------------------------------------------